Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/18/2021 has been entered. Claims 2-4, 6-11, and 21-32 remain pending in the application.  New grounds of rejection necessitated by amendments are discussed below.   

Claim Objections
Claims 2, 11, 24, 31, and 32 are objected to because of the following informalities:
In claim 2, line 4, “the package” should read “the microfluidic component package” for improved clarity and antecedent basis. 
In claim 11, line 2, “the package” should read “the microfluidic component package” for improved clarity and antecedent basis.
In claim 24, line 4, “the package” should read “the microfluidic component package” for improved clarity and antecedent basis.
In claims 31 and 32, line 1, “the package” should read “the microfluidic component package” for improved clarity and antecedent basis.
 Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 ,6-11, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites “fluid” in line 2. Since “fluid” is established in claim 10, it is unclear if the fluid of claim 2 is the same or different from the fluid of claim 10. Claim 3
Regarding claim 10, claim 10 recites “the microfluidic device” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Note that “a device” and “a microfluidic component package” are recited. Claims 2-4, 6-9 and 11 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 24, claim 24 recites “fluid” in line 2. Since “fluid” is established in claim 21, it is unclear if the fluid of claim 24 is the same or different from the fluid of claim 21. Claim 25 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benavides et al. (US 6443179 B1, hereinafter “Benavides”).
Regarding claim 10, Benavides teaches a device (Fig. 19) comprising 
a printed circuit board (110), and 
a microfluidic component package (11) mounted on the printed circuit board, the microfluidic device including 
an enclosure (68, 40) 

one or more openings (49) formed in the enclosure to allow the one or more microfluidic elements to have contact with fluid, 
a cavity disposed within the enclosure (interpreted as the cavity between elements 100 and 69), 
an optical element (69, “integral transparent window”) disposed on a first end of the cavity (“first end” is interpreted as the end towards element 69), wherein the cavity is between the optical element and the one or more microfluidic elements (cavity is between elements 100 and 69), wherein a second end of the cavity is facing the one or more microfluidic elements (“second end” is interpreted as the end towards element 100), and 
a mechanism (94) on the enclosure to connect to a surface of the printed circuit board.
Note that the functional recitations that describe the one or more openings and the mechanism do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed functions.
Regarding claim 4, Benavides teaches all of the elements of the current invention as stated above. Benavides further teaches the device further comprising electrical contacts (94) coupled to the enclosure to allow electrical signal to enter and leave the enclosure (column 16, lines 42-46).

Regarding claim 6, Benavides teaches all of the elements of the current invention as stated above. Benavides further teaches wherein the optical element comprises one or more of lenses, mirrors, diffractive optics, optical filters and optical attenuators (Fig. 19, element 69; column 16, lines 48-51 teaches the integral transparent window 69 is a transparent glass, plastic, or quartz material, which is interpreted as a lens or optical filter).
Regarding claim 7, Benavides teaches all of the elements of the current invention as stated above. Benavides further teaches the device further comprising a mechanical coupling (interpreted as openings 116 and 112 that are coupled to the microfluidic package 11) capable of allowing mechanical energy to enter and leave the enclosure.
Note that the functional recitations that describe the mechanical coupling do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed functions.
Regarding claim 8, Benavides teaches all of the elements of the current invention as stated above. Benavides further teaches wherein the mechanical energy comprises one or more of pneumatic forces, hydraulic forces, and direct stressing forces (column 16, lines 46-48 teach opening 116 can comprise a counter-bore for receiving a tubular connection; column 1, lines 29-35 teaches micropumps are known to use for micro-electromechanical systems; one of ordinary skill in the art would appreciate that the mechanical coupling is capable of allowing 
Note that the functional recitations that describe the mechanical energy do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed functions.
Regarding claim 9, Benavides teaches all of the elements of the current invention as stated above. Benavides further teaches the device further comprising thermal coupling (interpreted as electrical leads 58, which are thermally conductive because the electrical leads are made of copper alloy (column 12, lines 59-60), which is thermally conductive) capable of allowing heat energy to enter and leave the enclosure.
Note that the functional recitations that describe the thermal coupling do not further structurally limit the instant claim. The prior art is structurally capable of performing the claimed functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Benavides in view of Chen et al. (US 20120267239 A1, hereinafter “Chen”).
Regarding claim 2, Benavides teaches all of the elements of the current invention as stated above. Benavides further teaches wherein the enclosure contains an opening (Fig. 19, element 49) to allow fluid to enter and leave the interior of the enclosure. It appears that Benavides teaches a sacrificial material (column 19, lines 31-37 teaches a filler material, e.g. wax, can be used to fill holes and removed later by etching; column 21, lines 16-19 teaches plugs can be inserted into holes prior to injection molding to prevent clogging of fluidic capable of temporarily blocking the opening, wherein the sacrificial material is removable after placing the package within a microfluidic system.
If it is determined that Benavides fails to teach a sacrificial material, Chen teaches a microfluidic device (Figs. 6-7) comprising an enclosure 310, the enclosure contains an opening (Fig. 6, element 210) capable of to allow fluid to enter and leave the interior of the enclosure, a sacrificial material (110) for temporarily blocking the opening (paragraph [0037]-[0038], “outer layer copper trace”), wherein the sacrificial material is capable of being removed after placing the package within a microfluidic system (paragraphs [0037]-[0038] teach an etchant is pumped into the device to remove the copper to form fluidic channels). Chen teaches a method of forming the microfluidic device using copper traces, which are later removed to allow fluids to travel through (paragraph [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benavides to incorporate the teachings of Chen to provide a sacrificial material for temporarily blocking the opening, wherein the sacrificial material is removable after placing the package within a microfluidic system. Doing so would utilize known materials for microfluidic devices that would have a reasonable expectation of forming the opening and fluidic channels of the overall device. Furthermore, one of ordinary skill in the art would be motivated to provide a sacrificial material capable of temporarily blocking the opening to prevent contamination and clogging of the channels while setting up the device and prior to use. 

Regarding claim 3, Benavides or Benavides in view of Chen teach all of the elements of the current invention as stated above. Benavides further teaches wherein the sacrificial material is a material that can be removed using one of water, solvent, etchant, plasma, and evaporation (column 19, lines 31-37 teaches a filler material, e.g. wax, can be used to fill holes and removed later by etching).
If it is determined that Benavides fails to teach wherein the sacrificial material is a material that can be removed using one of water, solvent, etchant, plasma, and evaporation, Benavides in view of Chen further teach wherein the sacrificial material is a material that can be removed using one of water, solvent, etchant, plasma, and evaporation (see claim 2 above; Chen, paragraph [0037]-[0038], “outer layer copper trace”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Benavides as applied to claim 10 above, and further in view of Padmanabhan et al. (US 20070003434 A1, hereinafter “Padmanabhan”). 
Regarding claim 11, Benavides teaches all of the elements of the current invention as stated above. Benavides fails to teach wherein the package is encapsulated within a microfluidic system. 
Padmanabhan teaches a flow metered analyzer (Fig. 9; paragraph [0044]) comprising a microfluidic component package (element 91, “fluidic cartridge”) encapsulated within an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benavides to incorporate the teachings of Padmanabhan to provide the package encapsulated within a microfluidic system. Doing so would help streamline analysis process, reduce the cost and burden on personnel, and increase convenience of sample analysis of the overall microfluidic device as taught by Padmanabhan.

Allowable Subject Matter
Claims 21-32 are allowed.
Claims 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the closest prior art of Benavides et al. (US 6443179 B1) fails to teach a microelectronic device disposed within the enclosure and outside the cavity, wherein the one or more microfluidic elements is between the cavity and the microelectronic device.
The prior art of Chen (US 20120267239 A1) and Coursey (US 20150182967 A1) fail to teach a microelectronic device disposed within the enclosure and outside the cavity, wherein the one or more microfluidic elements is between the cavity and the microelectronic device (see Non-Final Rejection filed 06/29/2021, page 9).
claim 21 is allowable. Claims 22-32 are allowable based on their dependency on claim 21.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/18/2021, with respect to the rejection(s) of claims 1-4 and 6-11 under U.S.C. 103 as being unpatentable over Chen in view of Coursey have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benavides et al. (US 6443179 B1) as delineated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okandan et al. (US 7004198 B1) teaches a microfluidic package (Fig. 9) comprising an enclosure (76), one or more openings (72), a cavity (71), and a mechanism (80) to connect to a surface. 
Ehrenpfordt et al. (US 9101929 B2) teaches a microfluidic package (Fig. 8) comprising an enclosure (13), one or more openings (3a), a mechanism to connect to a surface (10), and microelectronic devices (14, 8, B’, A’).
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797